

Exhibit 10.4
ARX HOLDING CORP.
2017 GAINSHARING PLAN




1.    The Plan. ARX Holding Corp. and its subsidiaries and other entities
directly or indirectly controlled by it (collectively, the "Company") have
adopted ARX Holding Corp. 2017 Gainsharing Plan (the "Plan") as part of their
overall compensation program. The Plan is performance-based, is not a form of
commission compensation, and is administered under the direction of the
Compensation Committee of the Board of Directors of ARX Holding Corp. (the
“Committee”) and the Compensation Committee of the Board of Directors of The
Progressive Corporation (the “Progressive Committee”). Payment under the Plan,
if any, is based on Company performance as defined by the Plan, not individual
employee performance. Plan years will coincide with fiscal years of The
Progressive Corporation and its consolidated entities (“Progressive”).


2.    Participants. Plan participants for each Plan year shall include all
officers and regular employees of the Company (including individuals who are
executive officers), unless determined otherwise by the Committee. Temporary
employees are not eligible to participate in the Plan. Throughout this Plan,
references to “executive officers” refer to executive officers of Progressive
within the meaning of any Securities and Exchange Commission (“SEC”) or New York
Stock Exchange rule applicable to Progressive or, where specifically referenced,
officers and other employees of the Company that would meet the definition of
“executive officers” of the Company if the Company were subject to the SEC and
NYSE rules that apply to The Progressive Corporation.


3.    Gainsharing Formula. Annual Gainsharing Payments under the Plan will be
determined by application of the following formula:


Annual Gainsharing = Paid Eligible Earnings x Target Percentage x Performance
Factor
Payment


4.    Paid Eligible Earnings. Paid Eligible Earnings for any Plan year shall
mean and include the following: regular, Earned Time Benefit pay (vacation/PTO
pay, but excluding the payout of unused ETB/vacation/PTO pay at termination),
sick pay, holiday pay, funeral/bereavement pay, overtime pay, military make-up
pay, shift differential, and retroactive payments of any of the foregoing items,
in each case received by the participant during the Plan year for work or
services performed as an officer or employee of the Company.


For purposes of the Plan, and notwithstanding the foregoing, Paid Eligible
Earnings shall exclude all other types of compensation, including, without
limitation: any short-term or long-term disability payments made to the
participant; the earnings replacement component of any workers’ compensation
benefit or award; any amounts paid pursuant to a judgment in, or settlement
related to, any action, suit or proceeding, whether in law or equity, to any
extent arising from or relating to a participant’s employment with the Company,
or work or services performed for or on behalf of the Company; any amount paid
under a separation allowance (or severance) plan; any bonus, Gainsharing or
other incentive compensation award (whether denominated, or payable, in cash or
equity), including, without limitation, payments from the 2016 bonus pool and/or
any discretionary cash fund; any dividend payments or dividend equivalent
amounts; any unused Earned Time Benefit; and any other payment required by
applicable law to be paid to a participant by the Company and intended to
replace all or any portion of wages or earnings during a period of unemployment,
whether due to illness, disability or otherwise (including, but not limited to,
payments made pursuant to any statute, rule or regulation of a






        1



--------------------------------------------------------------------------------




governmental authority relating to leave on account of maternity, paternity,
parental status or responsibility, or sickness).
5.    Target Percentages. Target Percentages vary by position. Target
Percentages for Plan participants typically are as follows:


GRADE LEVEL
TARGET %
CEO and President
125%
50 to 55
30% to 75%
42 to 49
15% to 25%
30 to 41
0% to 12%





Target Percentages will be established within the above ranges by, and may be
changed with the approval of the Committee; provided that the Committee may
establish appropriate procedures to evaluate the need for, and if appropriate,
implement individual exceptions to the foregoing ranges. Target Percentages may
be changed from year to year by the Committee. Notwithstanding anything herein
to the contrary, only the Committee, with the approval of the Progressive
Committee, may establish or modify the Target Percentages for executive officers
of Progressive.


If a participant’s Target Percentage changes during a Plan year, the Target
Percentages used to calculate such participant’s Annual Gainsharing Payment
hereunder shall be weighted appropriately to reflect such participant’s tenure
in each such position during the Plan year.


6.    The Performance Factor.


A.    Core Business Defined


The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following
business units of Progressive:
•
The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding all Agency special lines businesses;

•
The Direct Auto business unit, consisting of the personal auto business produced
by phone, over the Internet, or via a mobile device, but excluding all Direct
special lines businesses;

•
The special lines business unit, consisting of special lines business generated
by agents and brokers or directly by phone, over the Internet, or via a mobile
device;

•
The Commercial Lines business unit; and

•
The Property business unit.



Each of the Agency Auto, Direct Auto, special lines, Commercial Lines and
Property business units is referred to herein as a “Business Unit” or “Unit.”
For all purposes under this Plan, the following are excluded from the Core
Business results (both growth and profitability): results








        2



--------------------------------------------------------------------------------




of Progressive’s Professional Liability business, the Midland Financial Group,
Inc. and other Progressive and Company businesses in run-off; results of the
CAIP Servicing Group; results of Progressive’s Australian operations; flood
insurance policies, renters insurance policies, umbrella policies, and related
expenses; and any results of any Commercial Lines product or program pursuant to
which Progressive or the Company insures any transportation network company or
other entity engaged in a ride, cartage, or vehicle sharing business, operation,
platform, or program or in a business based on matching and/or sharing time, use
and/or assets by and among people and/or businesses.


B.    Matrices


For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit are evaluated using a performance
matrix for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit.


For 2017, and for each Plan year thereafter until otherwise determined by the
Committee, each Business Unit will be evaluated according to the performance of
the Business Unit as a whole. Therefore, separate Gainsharing matrices will be
established by the Progressive Committee for the following:


•
Agency Auto;

•
Direct Auto;

•
Special lines;

•
Commercial Lines; and

•
Property.



C.    Performance Measures


Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”).


For all matrices, growth will be measured by the percentage change in average
PIFs for the Plan year compared to the average PIFs of the immediately preceding
fiscal year. Average PIFs for the Plan year and for the immediately preceding
fiscal year will be determined by adding the fiscal-month-end number of PIFs for
each month during such year and dividing the total by twelve.


Assigned risk business will not be included in determining the growth of any
Business Unit.


Profitability. For all Business Unit matrices, the measurement of profitability
will be the combined ratio (calculated in accordance with U.S. generally
accepted accounting principles) (the “GAAP Combined Ratio”) for the Plan year
for the applicable Unit.


Assigned risk business will be included in determining the GAAP Combined Ratio
for the applicable Business Unit. The net operating expense of Progressive
Corporate Products (e.g., self-insurance) shall be apportioned among the
appropriate Business Units in accordance with the respective amount(s) of net
earned premiums generated by each such Business Unit and will be reflected in
the calculation of the GAAP Combined Ratio for such Business Units.


        3



--------------------------------------------------------------------------------






D.    Calculation of Performance Factor


Performance Scores


Using the actual performance results and the Gainsharing matrix for each
Business Unit, the GAAP Combined Ratio for each such Unit will be matched with
the growth levels achieved by such Unit, to determine the performance score for
each such Unit. The performance score for each Business Unit, which will be used
to calculate the Performance Factor as described further below, can vary from 0
to 2.0.


Performance Factor


The resulting performance scores for each of the Agency Auto, Direct Auto,
special lines, Commercial Lines and Property Business Units will then be
multiplied by a weighting factor. The weighting factor for the Property Business
Unit shall be one quarter (or a decimal equivalent) and the aggregate weighting
factor for the Business Units other than the Property Business Units (the “Other
Units”) shall be three quarters (or a decimal equivalent). The aggregate
weighting factor for the Other Units shall be a fraction or decimal equivalent,
determined by dividing the net earned premiums generated by the Other Units
during the Plan year by the net earned premiums generated by all of the Other
Units in the aggregate. The sum of the weighted performance score for the
Property Business Unit and the aggregate weighted performance score for the
Other Units will be the Performance Factor for the Plan year.


E.    Limitations


The final Performance Factor cannot exceed 2.0.


7.    Payment Procedures; Deferral. Subject to Paragraphs 9 and 16 below and the
last sentence of this Paragraph 7, no later than December 31 of each Plan year,
each participant will receive an initial payment in respect of his or her Annual
Gainsharing Payment for that Plan year, if any, equal to 75% of an amount
calculated on the basis of Paid Eligible Earnings for the first 24 pay periods
of the Plan year, estimated earnings for the remainder of the Plan year, and an
estimated performance factor determined using the performance data for each
Business Unit through the first 11 months of the Plan year (estimated, if
necessary), the applicable Gainsharing matrix and the calculations described
above. Subject to Paragraphs 9 and 16 below, no later than February 28 of the
following year, each participant will receive the amount equal to (x) his or her
Annual Gainsharing Payment, if any, for such Plan year, based on his or her Paid
Eligible Earnings and performance data for the entire Plan year, minus (y) the
amount of the initial payment received by such participant pursuant to the
immediately preceding sentence. Notwithstanding the foregoing, any participant
who is an executive officer of Progressive at the beginning of the Plan year
will receive any Annual Gainsharing Payment for such Plan year in a lump sum
payment after the end of the Plan year and will not receive any such payment
until the Performance Factor has been certified by the Committee and reviewed
and approved by the Progressive Committee.


8.    [Intentionally Omitted.]


9.    Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). An individual (i) who is
hired on or after December 1 of any Plan year or (ii) whose employment
terminates for any reason prior to the


 


        4



--------------------------------------------------------------------------------




Qualification Date is not entitled to an Annual Gainsharing Payment for that
Plan year. Annual Gainsharing Payments are not earned until paid.


Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended (or equivalent state or local law), the Americans
with Disabilities Act of 1991, as amended (or equivalent state or local law),
personal leave of absence with the approval of the Company, military leave or
short or long-term disability (provided that, in the case of a long-term
disability, the participant is still an employee of the Company) on the
Qualification Date with respect to any Plan year will be entitled to receive an
Annual Gainsharing Payment for such Plan year, calculated as provided in
Paragraphs 3 through 6 above, based on the amount of Paid Eligible Earnings
received by such participant during the Plan year and paid in the manner and at
the times as are described in Paragraph 7 above but subject to Paragraph 16
below.


Any person whose employment with the Company terminates during the Plan year as
a result of a transfer of employment from the Company to Progressive, and who
remains employed by Progressive continuously from the date of such termination
through the Qualification Date, shall be entitled to receive an Annual
Gainsharing Payment for the portion of the Plan year during which the person was
an employee of the Company, based on the amount of Paid Eligible Earnings
received by such participant during the Plan year and paid in the manner and at
the times as are described in Paragraph 7 above but subject to Paragraph 16
below.
 
All payments made hereunder will be net of any legally required deductions
and/or withholdings for federal, state and local taxes and other items.


10.    Non-Transferability. The right to any Annual Gainsharing Payment
hereunder may not be sold, transferred, assigned or encumbered by any
participant. Nothing herein shall prevent any participant's interest hereunder
from being subject to involuntary attachment, levy or other legal process.


11.    Administration. The Plan shall be administered by or under the direction
of the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.


The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder; provided, however, that any such interpretation and
determination affecting an executive officer of Progressive shall be subject to
the approval of the Progressive Committee. All such interpretations and
determinations shall be final and binding on the Company, all Plan participants
and all other parties. No such interpretation or determination shall be relied
on as a precedent for any similar action or decision.


Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units and the Gainsharing formulae, weighting factors, performance
targets and Target Percentages) may be exercised by the Chief Executive Officer
and/or the Chief Human Resource Officer of Progressive; provided, however, that
only the Committee, with the approval of the Progressive Committee, may take
such actions or make such determinations with respect to executive officers of
Progressive. In the event of a dispute or conflict (other than a dispute between
the Committee and the Progressive Committee), the determination of the Committee
will govern.








        5



--------------------------------------------------------------------------------




12.    Miscellaneous.


A.
Recoupment Based on Progressive Restatement. The Company shall have the right to
recoup any Annual Gainsharing Payment (or an appropriate portion thereof, as
hereinafter provided) with respect to any Plan year paid to a participant
hereunder who was an executive officer of Progressive at any time during such
Plan year, if: (i) the Annual Gainsharing Payment was predicated upon the
achievement during such Plan year of certain financial or operating results
(which includes, for purposes hereof, the Performance Factor described in
Section 6); (ii) such financial or operating results were incorrect and were
subsequently the subject of a restatement by The Progressive Corporation and its
consolidated entities within three (3) years after the date on which such Annual
Gainsharing Payment was paid to the participant; and (iii) a lower payment would
have been made to the participant if the restated financial or operating results
had been known at the time the payment was made. Such recoupment right shall be
available to the Company whether or not the participant in question was at fault
or responsible in any way in causing such restatement. In such circumstances,
the Company will have the right to recover from each such participant for such
Plan year, and each such participant will refund to the Company, the amount by
which the Annual Gainsharing Payment paid to such participant for the Plan year
in question exceeded the lower payment that would have been made based on the
restated results, without interest; provided, however, that the Company will not
seek to recover such amounts unless the amount due would exceed the lesser of
five percent (5%) of the Annual Gainsharing Payment previously paid or
twenty-thousand dollars ($20,000). Such recovery, at the Committee’s discretion,
may be made by lump sum payment, installment payments, credits against future
bonus payments, or other appropriate mechanism.



B.
Recoupment Based on Company Restatement. The Company shall have the right to
recoup any Annual Gainsharing Payment (or an appropriate portion thereof, as
hereinafter provided) with respect to any Plan year paid to a participant
hereunder who was an executive officer of the Company at any time during such
Plan year, if: (i) the Annual Gainsharing Payment was predicated upon the
achievement during such Plan year of certain financial or operating results
(which includes, for purposes hereof, the Performance Factor described in
Section 6); (ii) such financial or operating results were incorrect and were
subsequently the subject of a restatement by the Company within three (3) years
after the date on which such Annual Gainsharing Payment was paid to the
participant; and (iii) a lower payment would have been made to the participant
if the restated financial or operating results had been known at the time the
payment was made. Such recoupment right shall be available to the Company
whether or not the participant in question was at fault or responsible in any
way in causing such restatement. In such circumstances, the Company will have
the right to recover from each such participant for such Plan year, and each
such participant will refund to the Company, the amount by which the Annual
Gainsharing Payment paid to such participant for the Plan year in question
exceeded the lower payment that would have been made based on the restated
results, without interest; provided, however, that the Company will not seek to
recover such amounts unless the amount due would exceed the lesser of five
percent (5%) of the Annual Gainsharing Payment previously paid or
twenty-thousand dollars ($20,000). Such recovery, at the Committee’s discretion,
may be made by lump sum payment, installment payments, credits against future
bonus payments, or other appropriate mechanism. With respect to any restatement
that would provide the Company rights under both this subsection B. and
subsection A. above (with respect to a participant who is both an executive
officer of the Company and an executive officer of Progressive), the Company
shall have the right to











        6



--------------------------------------------------------------------------------




recoup the Annual Gainsharing Payment to such participant under whichever
subsection will provide the higher amount of recoupment from the participant,
but shall not have the right to recoup amounts under both subsections.




C.
Further Rights. Notwithstanding the foregoing subsection A., if any participant
that was an executive officer of the Company and/or Progressive at any time
during such Plan year engaged in fraud or other misconduct (as determined by the
Committee or the Board, in their respective sole discretion) resulting, in whole
or in part, in a restatement of the financial or operating results used
hereunder to determine the Annual Gainsharing Payments for a specific Plan year,
the Company will further have the right to recover from such participant, and
the participant will refund to the Company upon demand, an amount equal to the
entire Annual Gainsharing Payment paid to such participant for such Plan year
plus interest at the rate of eight percent (8%) per annum or, if lower, the
highest rate permitted by law, calculated from the date that such bonus was paid
to the participant. The Company shall further have the right to recover from
such participant the Company’s (and Progressive’s) costs and expenses incurred
in connection with recovering such Annual Gainsharing Payment from the
participant, including, without limitation, reasonable attorneys’ fees. There
shall be no time limit on the Company’s right to recover such amounts under this
subsection C., except as otherwise provided by applicable law.



D.
Rights Not Exclusive. The rights contained in the foregoing subsections A., B.
and C. shall be in addition to, and shall not limit, any other rights or
remedies that the Company may have under any applicable law or regulation.



E.
Compliance with Law and Exchange Requirements. The Annual Gainsharing Payments
determined and paid pursuant to the Plan shall be subject to all applicable laws
and regulations. Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Plan, if the SEC adopts final rules under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act that
require, as a condition to the Company’s continued listing on a national
securities exchange (“Exchange”), that the Company develop and implement a
policy requiring the recovery of erroneously awarded compensation, and such
regulations are applicable to any participant awarded Annual Gainsharing
Payments pursuant to the Plan, then the Annual Gainsharing Payment paid to such
participant shall be subject to recoupment by the Company pursuant to the terms
of the rules of the SEC and any applicable Exchange and any policy of the
Company adopted in response to such rules.



F.
Right to Enforce Section 12. In addition to the Committee, the Progressive
Committee shall have the right, for and on behalf of the Company, to enforce the
rights of the Company under this Section 12 with respect to any executive
officer of Progressive. The Committee shall consult with the Progressive
Committee with respect to any matters decided under this Section 12 that involve
any executive officer of Progressive.



13.    Termination; Amendment. The Plan may be terminated, amended or revised,
in whole or in part, at any time and from time to time by the Committee, in its
sole discretion. Notwithstanding the foregoing, no such amendment or revision
shall affect any Annual Gainsharing Payment of an executive officer of
Progressive unless approved by the Progressive Committee, or increase the amount
of any Annual Gainsharing Payment payable to any executive officer of
Progressive.










        7



--------------------------------------------------------------------------------




14.    Unfunded Obligations. The Plan will be unfunded and all payments due
under the Plan shall be made from the Company’s general assets.


15.    No Employment Rights. Nothing in the Plan shall be construed as
conferring upon any person the right to remain a participant in the Plan or to
remain employed by the Company, nor shall the Plan limit the Company’s right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.


16.    Misconduct; Set-Off Rights. No Participant shall have the right to
receive any portion of any Annual Gainsharing Payment if, prior to such payment
being made, Participant’s employment is terminated as a result of any action or
inaction that, under the Company’s employment practices or policies as then in
effect, constitutes grounds for immediate termination of employment, as
determined by the Company (or, in the case of an executive officer of the
Company, the Committee, and, in the case of an individual who is also an
executive officer of Progressive, the Progressive Committee) in its sole
discretion. The Company shall have the unrestricted right to set off against or
recover out of any Annual Gainsharing Payment or other sums owed to any
participant under the Plan any amounts owed by such participant to the Company.


17.    Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by or due from the Company. Without
limiting the generality of the foregoing, this Plan supersedes and replaces the
bonus pool program maintained by the Company with respect to 2016 and prior
years (the "Prior Plans”), which are and shall be deemed to have terminated on
the last day of the Company’s 2016 fiscal year (the "Prior Plan Termination
Date"); provided, however, that any bonuses or other sums earned and payable
under the Prior Plan with respect to any Plan year ended on or prior to the
Prior Plan Termination Date shall be unaffected by such termination and shall be
paid to the appropriate participants when and as provided thereunder.


18.    Effective Date. This Plan is adopted, and is to be effective, as of the
first day of Progressive’s 2017 fiscal year. This Plan shall be effective for
the 2017 Plan year and for each Plan year thereafter unless and until terminated
by the Committee.


19.    Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Ohio.


        8

